NO. 07-10-0003-CR 
NO. 07-10-0004-CR
 
IN THE
COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

AUGUST
17, 2010
 

 
MANUEL FRANCO,  
 
                                                                                         Appellant

v.
 
THE STATE OF TEXAS, 
 
                                                                                         Appellee
____________________________
 
FROM THE 137TH DISTRICT COURT OF LUBBOCK
COUNTY;
 
NOS. 2009-425,411 & 2009-425,412;
HONORABLE CECIL G. PURYEAR, PRESIDING
 

 
Memorandum
Opinion
 

 
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
            Manuel Franco was convicted of possession
with intent to deliver methamphetamine in an amount of less than 400 grams but
at least 200 grams and possession with intent to deliver cocaine in an amount
of less than 200 grams but at least four grams.   He seeks reversal of those convictions by
contending that the trial court erred in failing to grant his motion to
suppress on the basis that the affidavit in support of the search warrant did
not show probable cause.  We disagree and
affirm the judgments.
            Rather than
delve into the factual background of the cause, we simply note that when the
contraband was tendered into evidence via exhibits 7 through 14, the trial
court asked defense counsel:  “. . . do
you have any objections to . . . them.”  Counsel
responded, “[n]o . . . except for the confirmation by DPS for what the
controlled substances are.”  Appellant
stating, through counsel, that he had no objection (save for verification of
the type of drug involved) effectively forfeited the complaints now urged on appeal
and regarding the means by which those drugs were secured.  Brown
v. State, 183 S.W.3d 728, 741 (Tex. App.–Houston [1st Dist.]
2005, pet. ref’d).  Accordingly, we
overrule the issue before us.
            The judgments
of the trial court are affirmed.
 
                                                                                    Per
Curiam  
Do
not publish.